Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Arguments/Remarks 
Applicant's arguments/remarks filed on 07/21/2021 have been entered. 
Allowed application 16409768 and 15863694, respectively corresponding to US patents 10860268, and 10324673, as understood correspond to receiving and processing of generated print job, contrary to instant application being generated in the scanner device from raw data before generating said print job provided to the print device, thereby not understood as subject to US double patenting rejection. 
IDS filed on 08/31/2020 and 07/21/2021 have been entered and made of record.
Claims 1-20 remained pending.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-20 are found to be allowable over the prior of records, including over those currently cited on the filed IDS, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, which teaches a printing system which comprising: a printing device; and a scanning service in communication with the printing device and adapted to: to receive raw image data, identify cut-out patterns in the raw image data, create image-formatted cut-out pattern data from the raw image data, and send the image-formatted cut-out data to the PDL generator which receives a plurality of page description language (PDL)-formatted cut-out patterns and to detect by a white space detector white spaces in the plurality of PDL-formatted cut-out patterns by detecting areas with no color; optimally position the PDL-formatted cut-out patterns on the logical page, and generate a PDL drawing command for each PDL-formatted cut-out pattern identifying an outline of the PDL-formatted cut-out pattern identifying where at least one of cutting and perforation will occur on the logical page, as illustrated in the independent claims 1, 9, and 16.

       Furthermore, claims 1-20 are found to be allowable for at least reasons stated in applicant remarks/arguments corresponding to pages 2-5 of the response filed on 07/21/2021.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
8/19/2021